United States Court of Appeals
                        For the First Circuit


No.   15-1526
                          JORGE SENA SILVA,

                             Petitioner,

                                  v.

                           LORETTA E. LYNCH,
                Attorney General of the United States,

                             Respondent.



                             ERRATA SHEET


     The opinion of this Court issued on January 28, 2016, is
amended as follows:

     On page 2, line 13, the extra two spaces between "an" and "I-
360" are deleted.

      On page 3, line 3, "Citizen" is replaced with "Citizenship".